         Case 3:19-cr-03384-AJB Document 1 Filed 07/30/19 PageID.1 Page 1 of 5



 1
                                                                                 JIU1._
                                                                                    I/ r.1C,: ij}
                                                                                              n {"0':1
 2                                                                        1
                                                                          ,                       1i;.J

                                                                          L__ -- ------               .-
 3
                                                                                                           .   ;
                                                                                                           i'

 4
                              UNITED STATES DISTRICT COURT
 5
                            SOUTHERN DISTRICT OF CALIFORNIA
 6

 7    UNITED STATES OF AMERICA,                      Case No.:   19MJ3192
 8                               Plaintiff,          COMPLAINT FOR VIOLATION OF:
 9
                      V.                            18 U.S.C. § 922(g)(l) - Felon in
10                                                  Possession of Firearms;
11    FRANCISCO GONZALEZ,                           21 U.S.C. § 841(a)(l)-Possession of
                                                    Methamphetamine with Intent to
12                                                  Distribute;
                                Defendant.
13                                                  18 U.S.C. § 924( c )(1) - Possession of a
                                                    Firearm in Furtherance of a Drug
14                                                  Trafficking Crime;
15                                                  26 U.S.C. § 5861(d)- Possession of
                                                    Unregistered Firearms
16
17
18
           The undersigned complainant being duly sworn states:
19
                                              COUNT ONE
20
           On or about June 18, 2019, within the Southern District of California, defendant
21
     Francisco GONZALEZ, knowing his status as a convicted felon, that is, a person having
22
     been previously convicted of a crime punishable by imprisonment for a term exceeding one
23
     year, did knowingly possess a firearm that traveled in and affected interstate commerce, to
24
     wit: an Ithaca, model 37 Featherlight, 12 gauge short-barrel shotgun bearing serial number
25
     984846; in violation of Title 18, United States Code, Section 922(g)( 1).
26
                                              COUNT TWO
27
           On or about June 18, 2019, within the Southern District of California, defendant
28
     Francisco GONZALEZ, did knowingly and intentionally possess, with intent to distribute
         Case 3:19-cr-03384-AJB Document 1 Filed 07/30/19 PageID.2 Page 2 of 5



 1 methamphetamine, a Schedule I Controlled Substance, in violation of Title 21, United
 2 States Code, Section 841(a)(l).
 3                                         COUNT THREE
 4         On or about June 18, 2019, within the Southern District of California, defendant
 5 Francisco GONZALEZ, in furtherance of a drug trafficking crime for which the defendant
 6 may be prosecuted in a court of the United States, namely, Possession ofMethamphetamine
 7 with Intent to Distribute, in violation of Title 21, United States Code, Section 841 (a)( 1), the
 8 crime charged in Count 2 of this complaint, did knowingly possess a firearm, that is, an
 9 Ithaca, model 37 Featherlight, 12 gauge shotgun bearing serial number 984846; in violation
1O of Title 18, United States Code, Section 924(c)( 1).
11                                         COUNTFOUR
12         On or about June 18, 2019, within the Southern District of California, defendant
13 Francisco GONZALEZ, did knowingly and intentionally possess a firearm, to wit: an
14 Ithaca, model 37 Featherlight, 12 gauge, shotgun, bearing serial number 984846, having a
15 shortened barrel under eighteen inches and an overall length under 26 inches, which is not
16 registered to Francisco GONZALEZ in the National Firearms Registration and Transfer
17 Record, in violation of Title 26 United States Code, Section 5846(d).
18         The complainant states that this complaint is based on the attached Statement of Facts

19 incorporated herein by reference.               ~-----
20                                                 ~
21                                                 Special Agent, ATF
22
           Sworn to me and subscribed in my presence this _J__t)_ day of July, 2019.
23
24
25                                                                LOPEZ
                                                                 ATES MAGISTRATE JUDGE
26
27
28
                                                   2
         Case 3:19-cr-03384-AJB Document 1 Filed 07/30/19 PageID.3 Page 3 of 5



                              PROBABLE CAUSE STATEMENT
 1
 2         On or about June 1, 2019, SDPD Detectives were assigned a theft of property
 3 investigation, including credit cards and a firearm. Detectives determined that within 12
 4 hours of the theft, one of the stolen credit cards had been used to make fraudulent purchases
 5 with an Amazon account in the name of Francisco GONZALEZ ("GONZALEZ") with
 6 delivery address 2691 Newton Avenue, San Diego, CA. The aforementioned address is that
 7 of Candy's Auto Body, which is owned by GONZALEZ.
 8         On June 18, 2019, SDPD personnel confirmed GONZALEZ had an active "fourth
 9 waiver" and a firearms prohibition included in the conditions of his probation. During a
10 "fourth waiver" compliance check on GONZALEZ that day, SDPD uniformed officers and
11 Detectives contacted GONZALEZ outside of Candy's Auto Body. Five other individuals
12 were contacted with GONZALEZ and later released. SDPD personnel conducted a safety
13 sweep of the property and did not locate any other individuals. During the safety sweep of
14 the main business office, SDPD officers observed a firearm, ammunition, and suspected
15 narcotics in plain view.
16         SDPD personnel then completed a thorough "fourth waiver" search of the entire
17 property. In a closet of the main business office, Detectives found an AR-15 type short-
18 barrel rifle bearing no manufacturer's markings or serial number. Also, in the same closet,
19 Detectives found a loaded Ithaca, model 37 Featherlight, 12 gauge short-barrel shotgun
20 bearing serial number 984846. SDPD personnel found approximately 100 rounds of various
21 ammunition, firearms accessories (e.g., pistol magazines, rifle magazines, pistol holsters),
22 and other miscellaneous firearms parts in several areas of the main business office.
23        In the main business office, SDPD Detectives found a small box under the main
24 service desk where it appeared most of the book-keeping was conducted for the business.
25 Inside the box, SDPD Detectives found two plastic bags containing suspected
26 methamphetamine along with two digital scales and additional packaging material. One
27 plastic bag contained approximately 30.1 grams of suspected methamphetamine. The other
28 plastic bag contained approximately 25. 7 grams of suspected methamphetamine.
                                                 3
         Case 3:19-cr-03384-AJB Document 1 Filed 07/30/19 PageID.4 Page 4 of 5



 1 Detectives also found loose shards of suspected methamphetamine in the box totaling
 2 approximately 4 grams. Detectives found another plastic bag containing approximately
 3 35.8 grams of suspected methamphetamine in the bathroom of the main business office.
 4 Additionally, SDPD Officers searched the detached garage area of the property and found
 5 a fourth plastic bag containing approximately 28.9 grams of suspected methamphetamine.
 6 Detectives found a total of 124.5 grams of suspected methamphetamine at 2691 Newton
 7 A venue, San Diego, CA. Preliminary testing of the bag found in the bathroom of the main
 8 business office revealed the substance to be methamphetamine.
 9        Once the search of 2691 Newton Avenue, San Diego, CA concluded, SDPD
10 personnel conducted an additional search of GONZALEZ's residence, 3774 Wild Oats
11 Lane, Bonita, CA. GONZALEZ told Detectives there were four firearms in the garage.
12 During the search of the residence, SDPD Detectives found four firearms in a cabinet in the
13 attached garage.    The firearms included a loaded Benelli, model M4, 12-gauge semi-
14 automatic shotgun, bearing serial number Y063955D; a loaded Hi Standard, model R107,
15 .22 caliber revolver, bearing serial number 1886395; an Intratec, model ABlO, 9mm semi-
16 automatic pistol, bearing serial number A054566; and a Colt, unknown model, .22 caliber
17 semi-automatic pistol, bearing serial number PH24127. Inside a second cabinet, next to the
18 cabinet containing the above firearms, SDPD Detectives found a large plastic bin containing
19 approximately 1,800 rounds of various ammunition.
20        Post-Miranda, GONZALEZ stated that he was not aware of the AR-15 short-barrel
21 rifle or the short-barrel shotgun found at 2691 Newton Avenue, CA. GONZALEZ admitted
22 that the ammunition found belonged to him. In regards to the suspected methamphetamine,
23 GONZALEZ said that the baggies of suspected methamphetamine found under the main
24 desk area belonged to him, but denied ownership of the additional suspected
25 methamphetamine found at the location. When asked specifically about the items found at
26 377 4 Wild Oats Lane, Bonita, CA, GONZALEZ admitted that the four firearms and all the
27 ammunition found belonged to him. GONZALEZ also told SDPD Detectives that although
28
                                                4
         Case 3:19-cr-03384-AJB Document 1 Filed 07/30/19 PageID.5 Page 5 of 5



 1 he knew it was illegal for him to have firearms since he was a felon, he did not know that it
 2 was illegal for him to possess ammunition.
 3         Records checks on GONZALEZ revealed the following relevant criminal history:
 4
         CONVICTION          COURT OF         CHARGE                          TERM OF
 5
             DATE           CONVICTION                                    IMPRISONMENT
 6      12/2017             CASC-San   Cnt 1: PC 548(a) -                 3 years' probation
                            Diego      False Insurance claim
 7
 8                                            Cnt 2: PC 549-
 9
                                              Destroyed insured
                                              property
10
11         The firearm was seized and inspected. Preliminary checks revealed that the firearm
12 was not manufactured in California. Therefore, the firearm traveled in, and/or affected
13 interstate commerce to arrive in the state of California.         Additionally, preliminary
14 measurements of the Ithaca, model 37 Featherlight, 12 gauge short-barrel shotgun, bearing
15 serial number 984846, revealed that the firearm's barrel was approximately 13.25" and the
16 overall length of the firearm was approximately 26". Preliminary measurements of the AR-
17 15 type short-barrel rifle bearing no manufacturer's markings or serial number, revealed
18 that the firearm's barrel was approximately 13.75" and the overall length of the firearm was
19 approximately 33". Based on the measurements of the barrels of both firearms, both
20 firearms qualify as restricted firearms under the National Firearms Act and are subject to
21   mandatory registry in the National Firearms Registration and Transfer Record ("NFRTR").
22 A subsequent query of the NFRTR revealed the firearms were not registered to anyone.
23
24
25
26
27
28
                                                 5
